               Case 1:21-cv-01588-LGS Document 15 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 BRIAN WATSON, et al.,                                         :
                                              Plaintiffs,      :
                                                               :    20 Civ. 4572 (LGS)
                            -against-                          :
                                                               :          ORDER
 MANHATTAN LUXURY AUTOMOBILES,                                 :
 INC.,                                                         :
                                              Defendant. :
 --------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a conference was held today, March 11, 2021, to discuss Defendant’s applications

to consolidate this action with Greene v. Manhattan Luxury Automobiles Inc., No. 21 Civ. 1588. See

Dkt. No. 90 in Case No. 20 Civ. 4572; Dkt. No. 10 in Case No. 21 Civ. 1588. For the reasons stated at

the conference, it is hereby

        ORDERED that Defendant’s applications to consolidate the actions are GRANTED. Future

filings shall be filed and docketed under Case No. 20 Civ. 4572 only. By March 18, 2021, the parties

shall meet and confer and submit a proposed case management plan, including deadlines for the

remainder of fact and expert discovery and class certification briefing. Plaintiffs shall file a consolidated

complaint by April 2, 2021. Defendant shall answer or otherwise respond by April 23, 2021.

        The Clerk of Court is respectfully directed to close Dkt. No. 90 in Case No. 20 Civ. 4572 and,

given the consolidation of the actions, to close Case No. 21 Civ. 1588 and all open motions in that case.

        SO ORDERED.

Dated: March 11, 2021
       New York, New York
